 

Case 7:21-mj-00561 Document1 Filed on 03/17/21 in TXSD Page 1 of 2

 

 

 

U
AO 91 (Rev. 11/11) Criminal Complaint Sorat States District Court
UNITED STATES DISTRICT COURT yap 4 7 a9)
for the :
Southern District of Texas Nathan Ochsner, Clerk
United States of America )
“ , |-M
Hector Navarro ) Case No. M- a\ - 0 Se
(YOB: 1976)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section ‘Offense Description
18 U.S.C § 2250 knowingly fails to register or update a registration as required by the Sex

Offender Registration and Notification Act.

This criminal complaint is based on these facts:

See Attachement.

@ Continued on the attached sheet.

 

Approved for filing by AUSA A. Greenbaum /s/ Miguel Olaguez

Complainant's signature

Miguel Olaguez, DUSM

 

: : . Printed name and title
Submitted by reliable electronic means, sworn to and

attested telephonically per Fed. R. Cr. P. 4.1, and probable

cause found on: ,
Date: 03/17/2021 2:28PM

“Judge ’s signature

City and state: McAllen, Texas Nadia S. Medrano, U.S. Magistrate Judge

 

Printed name and title
 

 

Case 7:21-mj-00561 Document1 Filed on 03/17/21 in TXSD Page 2 of 2

ATTACHMENT

On November 27, 2007, Hector Navarro was convicted of Lewd Conduct with a Minor under Sixteen, in
the State of Idaho, Navarro was sentenced to twelve and one-half years imprisonment and was required
to register as a sex offender for life under the Sex Offender Registration and Notification Act
(“SORNA”).

On September 30, 2020, after being released from prison in Idaho, Navarro registered as a sex offender in
Idaho. Navarro listed an address in Caldwell, Canyon County, Idaho, as his primary address.

On March 2, 2021, Deputy U.S. Marshal Olaguez and Task Force Officer Rivera encountered Navarro in
Donna, Texas. After Miranda rights advisement and waiver, Navarro stated that on August 31, 2020, he
was released on parole from the Idaho state prison. He stated that, upon his release from jail, he was
notified about his duty to register as a sex offender and registered in Idaho. He stated that in November
2020, he went to live with his mom in Edinburg, Texas. Navarro also stated that in January 2021, he
started working at his father’s business in Donna, Texas. Navarro admitted he knew he was supposed to
register as a sex offender but stated he did not because he absconded from Idaho.

From the time Navarro registered with the Canyon County Sheriff’s Office on September 30, 2020,
through March 2, 2021, Navarro had not registered with any local or state law enforcement authority as
required by SORNA.
